Acknowledgement
This Notice of Allowance is in response to amendments filed 2/28/2022.
Reasons for Allowance
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Hotate et al. (US 4,691,677) and Kolhouse et al. (US 2017/0089274 A1), taken alone or in combination, does not teach the claimed control systems comprising: 
a control unit configured to control a driving apparatus by using a driving command, the driving command being obtained by applying an accelerator operation amount to a relation between the accelerator operation amount and the driving command for the driving apparatus; 
a relation setting unit configured to set the relation by using a usage time map that is a relation between the driving command and a usage time by a driver, such that a gradient that is a change in the driving command with a change in the accelerator operation amount in a high usage range including a value having a longest usage time among values of the driving command is less than the gradient in a range other than the high usage range; and 
an authentication unit configured to authenticate a driver, wherein the relation setting unit is configured to set the relation by using a distribution of usage of the driving command by an authenticated person that is the driver authenticated by the authentication unit.
Specifically, Hotate et al. discloses a similar system comprising a control unit (i.e. computer unit 29) configured to control a driving apparatus (i.e. throttle actuator 4) by using a driving command (i.e. target opening degree θ), the driving command being obtained by applying an accelerator operation amount (i.e. amount of operation α of accelerator pedal 20) to a relation (i.e. characteristic curve) between the accelerator operation amount and the driving command for the driving apparatus (see col. 3, line 65 - col. 4, line 18) and a relation setting unit (i.e. function generator 30) configured to set the relation such that a gradient that is a change in the driving command with a change in the accelerator operation amount in a high usage range (i.e. predetermined range A1, A2, or A3 in respective characteristic curves a, b, or c) including a value having a longest usage time among values of the driving command is less than the gradient in a range other than the high usage range (see col. 3, lines 29-64, with respect to Figure 3; col. 4, lines 45-50, with respect to Figures 3 and 5). However, Hotate et al. does not disclose that the relation is set by using a usage time map that is a relation between the driving command and a usage time by a driver, where the relation setting unit is configured to set the relation by using a distribution of usage of the driving command by an authenticated person that is the driver authenticated by an authentication unit, as claimed.
Kolhouse et al. discloses a similar system that comprises a control unit (i.e. diesel fueling system 125) configured to control a driving apparatus by using a driving command, the driving command being obtained by applying an accelerator operation amount to a relation between the accelerator operation amount and the driving command for the driving apparatus (see ¶0029) and an authentication unit configured to authenticate a driver (see ¶0082), where a relation setting unit is configured to set the relation by an authenticated person that is the driver authenticated by the authentication unit (see ¶0082-0083). However, Kolhouse et al. does not disclose a relation setting unit configured to set the relation by using a usage time map that is a relation between the driving command and a usage time by a driver, such that a gradient that is a change in the driving command with a change in the accelerator operation amount in a high usage range including a value having a longest usage time among values of the driving command is less than the gradient in a range other than the high usage range, where the relation setting unit is configured to set the relation by using a distribution of usage of the driving command by an authenticated person that is the driver authenticated by an authentication unit, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661